DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-4 in the reply filed on 6 May 2022 is acknowledged.
This application is in condition for allowance except for the presence of Claim 5 directed to an invention non-elected without traverse.  Accordingly, Claim 5 has been cancelled.
Allowable Subject Matter

Claims 1-4 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to an ink composition comprising, in parts by weight, the following components:
salt solution in an amount ranging from 500-1000 parts; 
iron filings in an amount ranging from 20-30 parts; 
hydrogen chloride in an amount ranging from 2-5 parts; 
deionized water in an amount ranging from 40-50 parts; 
monoglyceride stearate in an amount ranging from 1-2 parts; 
monolauryl phosphate in an amount ranging from 5-10 parts; polydimethylsiloxane in an amount ranging from 5-10 parts; 
methacrylate in an amount ranging from 5-10 parts; 
thermoplastic acrylic resin in an amount ranging from 5-10 parts; 
sodium dioctyl succinate sulfonate in an amount ranging from 2-5 parts; 
sodium dodecyl benzene sulfonate in an amount ranging from 2-5 parts; 
polyoxyethylene octyl phenol ether in an amount ranging from 3-8 parts; and 
isobutyl p-hydroxybenzoate in an amount ranging from 0.5-1 parts.
A thorough search of the prior art revealed no reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to combine each of the claimed ingredients or their structural or functional equivalents in the amounts recited in Claim 1 or dependent Claims 2-4.  Therefore, Claims 1-4 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762